Title: From Thomas Jefferson to William Gordon, 18 March 1789
From: Jefferson, Thomas
To: Gordon, William



Sir
Paris Mar. 18. 1789.

I received in due time your favor of Dec. 9. and also the six copies of your history. I put off acknoleging the receipt in hopes I might find time previously to read them. But that time is not yet come, and I am unwilling longer to delay my thanks for your attention in sending them. I have had occasion to consult your history in various parts, and have always done it with satisfaction. In truth I find it replete with good matter, new, and exact as far as I can judge. Others may, and doubtless will undertake to treat the subject longer or shorter according to their views, but they will do it with your materials, as I do not suppose any European writer will  take the same trouble to procure matter.The translation into this language is an enterprize of some hazard. Our taste and theirs are very different. What pleases in England or America will not always please here. They require more attention to the imagination, the English and Americans more to the judgment. Besides, there are few here who care so much about our history as to read more than it’s summary. If I could have got a bookseller to buy and translate it I should have been glad. But that has been impracticable. I beg leave to assure you of the sincere esteem & attachment with which I have the honor to be Sir Your most obedt. humble servt,

Th: Jefferson

